DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 10/25/2021 and 01/04/2022, wherein claims 1-11 are cancelled and claims 12-22 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 has been considered.
Response to Arguments
After further consideration, the rejection of claims 12, 15 and 18 under 35 U.S.C. 112(b) relating to the reference to the carbazolyl groups is hereby withdrawn. (As the deletion of “two” in the phrase “the two carbazolyl” in the description of W in claim 12 potentially introduces new and unsupported subject matter, and due to the visibility of the two carbazolyl groups in each of the formulae 1-4, the deleted “two” is reinstated below). The rejection of claim 18 under 35 U.S.C. 112(b) relating to L1,2 is also withdrawn.
Applicant’s arguments with respect to the claim rejection under 35 U.S.C. 103 over Hikime et al. have been fully considered and are persuasive.  The rejection has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 12, in line 5 of the description of W, “the carbazolyl” is amended to “the two carbazolyl”. 
In claim 21, line 1, the expression “, preferably” is deleted.
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over Hikime et al,, which represents the closest prior art of record, for the reasons set forth in the applicant remarks filed on 10/25/2021 and 01/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762